Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 02/08/2020.
Claims 1-89 have been cancelled.
Claims 90-108 have been newly added.
Claims 90-108 are currently pending and have been examined.

Claim Objections
Claims 105-108 are objected to because of the following informalities:  Claim 105 has duplicated numbering and different claim limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 90-108 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 90 includes limitations that recite an abstract idea. Claim 90, 94 and 108 are the method claims.
Specifically, independent claim 90 recites:
A method for facilitating user data entry using an apparatus, the apparatus comprising, a head-mountable electronic display device configured to be attached to a user’s head and comprising a display for viewing by the user information displayed thereon, wherein the head-mountable electronic display device is configured to receive user input by the user for interfacing with a user interface displayed to the user on the display of the head-mountable electronic display device, such that data entry is accomplished by the user regarding an object of observation, intervention, or interaction by the user, and wherein the head-mountable electronic display device is configured to transmit data entered by the user to a computer system over a computer network for recording in a data record, the method comprising:
(a) prepopulating data in predesignated places within a textual script of a template that is part of a protocol for performing a task by the user;
(b) displaying, on the display of the head-mountable electronic display device, a user interface including the textual script having the prepopulated data, the displayed textual script including a user-selectable placeholder representative of data to be entered by the user regarding an object of observation, intervention, or interaction by the user;
(c) changing the displayed textual script by the head-mountable electronic display device as the displayed textual script text is read aloud by the user while performing the task;
(d) receiving a cue from the user indicating selection of the displayed user-selectable placeholder, and based thereon, verbally receiving subsequently thereto user input representing data regarding the object of observation, intervention, or interaction by the user for which the user-selectable placeholder is representative; and
(e) transmitting the received data represented by the user input to the computer system over a computer network for recording in the data record.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because interfacing, populating data, performing protocol tasks and transmitting data all relate to managing human behavior/interactive healthcare tasks/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because observations, interventions, interactions and reading aloud are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 90-93 and 95-107 (similarly for dependent claims 90, 94 and 108) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
certain methods of organizing human activity” communicating the additional textual script and transmitting data relate to managing human behavior/interactions between people.  
In relation to the dependent claims, claims 96 describes what the data is such as selected admission or, diagnosis of, or implementation of a treatment plan protocol, claims 97-107 describe determining data such as recording timestamps, communicating to a second user, avoiding redundant actions, taking still images and recorded videos, putting note to the recording, prepopulating healthcare data and listing parameters, and claim 95 describe displaying data such as current and earlier points of progress. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 90 (similar to claims 94 and 108), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
using an apparatus (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the apparatus comprising, a head-mountable electronic display device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) configured to be attached to a user’s head and comprising a display (conventional computer implementation as noted below, see MPEP § 2106.05(f)) for viewing by the user information displayed thereon, wherein the head-mountable electronic display device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is configured to receive user input (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) by the user for interfacing with a user interface displayed to the user on the display of the head-mountable electronic display device, such that data entry is accomplished by the user regarding an object of observation, intervention, or interaction (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) by the user, and wherein the head-mountable electronic display device is configured to transmit data entered by the user to a computer system over a computer network (conventional computer implementation as noted below, see MPEP § 2106.05(f)) for recording in a data record, the method comprising:
(a) prepopulating data in predesignated places within a textual script of a template that is part of a protocol for performing a task by the user;
(b) displaying, on the display of the head-mountable electronic display device, a user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) including the textual script having the prepopulated data, the displayed textual script including a user-selectable placeholder to be entered by the user regarding an object of observation, intervention, or interaction by the user;
(c) changing the displayed textual script by the head-mountable electronic display device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) as the displayed textual script text is read aloud by the user while performing the task;
(d) receiving a cue from the user indicating selection (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) of the displayed user-selectable placeholder, and based thereon, verbally receiving (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) subsequently thereto user input representing data regarding the object of observation, intervention, or interaction by the user for which the user-selectable placeholder is representative; and
(e) transmitting the received data represented by the user input to the computer system over a computer network (conventional computer implementation as noted below, see MPEP § 2106.05(f)) for recording in the data record.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes an apparatus, head-mountable electronic display device, user interface, computer network and display, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Id.). 
Regarding the additional limitation “receiving a cue from the user indicating selection of the displayed user-selectable placeholder” and “verbally receiving,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 102-103 (similar to claim 94), regarding the additional limitation “observation, interaction, or intervention with a camera of the head-mountable electronic display device for documenting the observation, interaction, or intervention” “the video” and “streaming the video” the Examiner submits that this additional limitation amounts to merely using a computer, with a video camera, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 91-93 and 95-107 (similar to claims 90, 94 and 108) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is 
For these reasons, representative independent claim 90 with its dependent claims 91-93 and analogous independent claim 94 with its dependent claims 95-107, analogous independent claim 108 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the apparatus, head-mountable electronic display device, user interface, computer network and display, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “the head-mountable electronic display device is configured to receive user input” and “data entry is accomplished by the user regarding an object of observation, intervention, or interaction”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving a cue from the user indicating selection of the displayed user-selectable placeholder” and “verbally receiving,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits 
Thus, representative independent claim 90 and analogous independent claims 94 and 108 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 91-93, 95-107 and analogous dependent claims 90 and 94, there is no additional elements.
Therefore, claims 90-108 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 90-91, 94-99 and 102-108 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout (US 2012/0206322 A1) in view of Backes (US 2010/0169092 A1).
Claim 90, Osterhout discloses A method for facilitating user data entry using an apparatus, the apparatus comprising, a head-mountable electronic display device configured to be attached to a user’s head (See Fig. 1, the head-mounted eyepiece 100, worn as shown in Fig. 14 A, mentioned in Abstract, P0012, P0018.) and comprising a display for viewing by the user information displayed thereon, wherein the head-mountable electronic display device is configured to receive user input by the user for interfacing with a user interface displayed to the user on the display of the head-mountable electronic display device (See Fig. 7, streaming media viewed on the head-mounted eyepiece. In [P0476] The wearer may use this technique to compose text, such as in an email, text, document, and the like.), such that data entry is accomplished by the user regarding an object of observation, intervention, or interaction by the user (In [P0845] the eyepiece may provide a user with a means to gain augmented reality assistance during a medical procedure, to document a medical procedure, perform a medical procedure at the guidance of a remote commanding officer via video and/or audio and see patient-doctor interaction [P0472] the overlay of the image may be synchronized between multiple people, each wearing an eyepiece, as described herein. For instance, a patient and a doctor may both project the image onto the patient's hand, where the doctor may now explain a physical ailment while the patient views the synchronized images of the projected scan and the doctor's explanation. Also, see P0418, P0842.), and wherein the head-mountable electronic display device is configured to transmit data entered by the user to a computer system over a computer network for recording in a data record, (See received biometric data and audio data captured for display and transmitted through integrated communications in P0031-P0032. Also see eyepiece controlled through audio for internet browser control and text-to-speech commands in P0465-P0466. Besides social network website using the eyepiece (P0049-P0051), the digital signal processor (P0224) may also include a communication interface to provide a data communication coupling to a network link that can be connected to, for example, a local area network (LAN), or to another communications network such as the Internet in [P0284].) the method comprising:
(e) transmitting the received data represented by the user input to the computer system over a computer network for recording in the data record (See transmitting through the integrated communications in P0031-P0032. Also see eyepiece controlled through audio for internet browser control and text-to-speech commands in P0465-P0466.).
	Although Osterhout discloses accomplishing data entry regarding an object of observation, intervention, or interaction by the user and transmitting the entered data over a computer network by the head-mountable electronic display device as mentioned above, Osterhout does not explicitly teach prepopulating data within a textual script of a template, prepopulated data displaying user-selected placeholders, displays changes that are read aloud and receiving cues of displayed user-selected placeholders. Backes teaches:
(a) prepopulating data in predesignated places within a textual script of a template that is part of a protocol for performing a task by the user (In [P01113] The timed script can download data from a patient database to a temporary directory, generating a transferable file, where the patient demographic database is populated with data mapped from the transferable file.  See P0089-P0091, P0105 populating fields in forms during patient physician encounter, timed script in reporting process in P0113 and report form in [P0033], which includes editable text 158 either auto-loaded into the report 
 (b) displaying, a user interface including the textual script having the prepopulated data, the displayed textual script including a user-selectable placeholder representative of data to be entered by the user (See placeholder feature in P0061-P0063, where field name and other default fields  are edited and altered for reporting (P0029, P0090, Fig. 2.);
(c) changing the displayed textual script as the displayed textual script text is read aloud by the user while performing the task (The voice commands (P0022) taught in Fig. 2, [P0029] The macro list 124 can also be used to fill in fields in the forms or command certain functions, such as toggling between selected forms or changing screen or window appearance. The selection of patients, macros, and forms can be done verbally through the use of a voice recognition engine 160 or manually through other suitable input means. Also see 39-P0040.); and 
(d) receiving a cue from the user indicating selection of the displayed user-selectable placeholder, and based thereon, verbally receiving subsequently thereto user input representing data regarding the object of observation, intervention, or interaction by the user for which the user-selectable placeholder is representative (In [P0103] the system provides a visual and/or audible cue to the user to allow the user to understand that the system is ready to accept dictation and the background of a dictation screen on the computer monitor turns yellow so that the user can easily tell if the voice recognition engine is engaged.).
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of Osterhout to have prepopulating data within a textual script of a template, prepopulated data displaying user-selected placeholders, displays changes that are read aloud and receiving cues of displayed user-
Regarding Claim 91, Backes teaches wherein the user input is verbally received by the head- mountable electronic display device, and wherein the user input of data that is verbally received by the head-mountable electronic display device is interpreted based on the context of data that is represented by the placeholder (See placeholder feature in P0061-P0063, where field name and other default fields are edited and altered for reporting (P0029, P0090, Fig. 2. See and headset integrated in P0042.).
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of Osterhout to have context of data that is represented by the placeholder as taught by Backes in order to keep track where a user may have left off within a document before completion.    
Claim 94, Osterhout discloses A method for facilitating user data entry using an apparatus comprising a head- mountable electronic display device configured to be attached to a user’s head (See Fig. 1, the head-mounted eyepiece 100, worn as shown in Fig. 14 A, mentioned in Abstract, P0012, P0018.) and comprising a display for viewing by the user information displayed thereon, wherein the head-mountable electronic display device is configured to receive user input by the user for interfacing with a user interface displayed to the user on the display of the head- mountable electronic display device (See Fig. 7, streaming media viewed on the head-mounted eyepiece. In [P0476] The wearer may use this technique to compose text, such as in an email, text, document, and the like.), such that data entry is accomplished by the user regarding an object of observation, intervention, or interaction by the user (In [P0845] the eyepiece may provide a user with a means to gain augmented reality assistance during a medical procedure, to document a medical procedure, perform a medical procedure at the guidance of a remote commanding officer via video and/or audio the overlay of the image may be synchronized between multiple people, each wearing an eyepiece, as described herein. For instance, a patient and a doctor may both project the image onto the patient's hand, where the doctor may now explain a physical ailment while the patient views the synchronized images of the projected scan and the doctor's explanation. Also, see P0418, P0842.), and wherein the head-mountable electronic display device is configured to transmit data entered by the user to a computer system over a computer network for recording in a data record, the method comprising, (See received biometric data and audio data captured for display and transmitted through integrated communications in P0031-P0032. Also see eyepiece controlled through audio for internet browser control and text-to-speech commands in P0465-P0466. Besides social network website using the eyepiece (P0049-P0051), the digital signal processor (P0224) may also include a communication interface to provide a data communication coupling to a network link that can be connected to, for example, a local area network (LAN), or to another communications network such as the Internet in [P0284].) the method comprising:
(e) transmitting the received data represented by the user input to the computer system over a computer network for recording in the data record (See transmitting through the integrated communications in P0031-P0032. Also see eyepiece controlled through audio for internet browser control and text-to-speech commands in P0465-P0466.).
	Although Osterhout discloses on the display of the head-mountable electronic display device accomplishing data entry regarding an object of observation, intervention, or interaction by the first user regarding an object of observation, intervention, or interaction by the user and transmitting the entered data over a computer network by the head-mountable electronic display device as mentioned above, Osterhout does not explicitly teach prepopulating data within a textual script of a template, prepopulated data displaying user-selected placeholders, displays changes that are read aloud and receiving cues of displayed user-selected placeholders. Backes teaches:
(a) prepopulating data in predesignated places within a textual script of a template that is part of a protocol for performing a task by a first user (In [P0113] The timed script can download data from a patient database to a temporary directory, generating a transferable file, where the patient demographic database is populated with data mapped from the transferable file. See P0089-P0091, P0105 populating fields in forms during patient physician encounter, timed script in reporting process in P0113 and report form in [P0033], which includes editable text 158 either auto-loaded into the report template or filled into the fields using a voice recognition engine 160 of Fig. 2. The forms list selection in P0032, P0104 serve as predesignated places within a textual script.);
(b) displaying, a user interface including the textual script having the prepopulated data, the displayed textual script including a user-selectable placeholder representative of data to be entered by the user (See placeholder feature in P0061-P0063, where field name and other default fields  are edited and altered for reporting (P0029, P0090, Fig. 2).);
 (c) changing the displayed textual script as the displayed textual script text is read aloud by the first user while performing the task (The voice commands (P0022) taught in Fig. 2, [P0029] The macro list 124 can also be used to fill in fields in the forms or command certain functions, such as toggling between selected forms or changing screen or window appearance. The selection of patients, macros, and forms can be done verbally through the use of a voice recognition engine 160 or manually through other suitable input means. Also see 39-P0040.); and 
(d) receiving a cue from the first user indicating selection of the displayed user- selectable placeholder, and based thereon, receiving subsequently thereto user input representing data regarding the object of observation, intervention, or interaction by the first user for which the user-selectable placeholder is representative (In [P0103] the system provides a visual and/or audible cue to the user to allow the user to understand that the system is ready to accept dictation and the background of a dictation screen on the computer monitor turns yellow so that the user can easily tell if the voice recognition engine is engaged.).
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of Osterhout to have prepopulating data within a textual script of a template, prepopulated data displaying user-selected placeholders, displays changes that are read aloud and receiving cues of displayed user-selected placeholders as taught by Backes in order to streamline accurate documentation during different phases a patient’s care.    
Regarding Claim 95, Backes teaches wherein the task represents a medical procedure, and wherein the textual script that is displayed reflects a current point of progress of the medical procedure, and further comprising receiving user input for displaying textual script reflecting an advanced point of progress of the medical procedure, or displaying textual script reflecting an earlier point of progress in the medical procedure, whereby the first user may navigate through the textual script during the medical procedure (The physician says "sub macro_name," waits for a prompt from the system such as a beep, and then says or enters the variable data in [P0102-P0103], where visual cues as colors are used to indicate starting stopping on the screen while the physician is dictating using voice commands and in [P0102] as an example, if a patient had taken a lead blood level test and the result of 5 deciliters/liter was returned to the physician, the physician may say "sub high lead," wait for a beep, and then say "five." The system in turn may generate the following text: "The results of your lead blood screening indicate a level of 5 deciliters/liter.).
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of Osterhout to reflects a current point of progress of the medical procedure and an advanced point of 
Regarding Claim 96, Backes teaches wherein the database contains electronic healthcare records of patients, and the data represented by the user input is healthcare information of a patient, and further comprising selecting one or more protocols upon admission or, diagnosis of, or implementation of a treatment plan for a patient (In P0114] As part of the access procedure, the physician may also indicate which form types the physician will be using to structure his dictation. Form types may be stored in the memory of the core reporting system and P0023 teaches other areas of medicine and P0060, mammogram reporting using diagnostic representation as an aid to data entry.)
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of Osterhout to have selecting one or more protocols upon admission or, diagnosis of, or implementation of a treatment plan for a patient as taught by Backes in order to streamline accurate documentation and reporting during the patient’s doctor’s visit.    
Regarding claim 97, Osterhout discloses wherein recording the data for the task results in the initiation of a workflow for a subsequent task by a second user in accordance with the protocol, and further comprising recording in the database, with the data represented by the user input, a timestamp, and wherein the workflow is triggered, based in part, on the recorded timestamp (In [P0639] Data collected by the bio-phone is automatically geo-located and date and time stamped using the GPS capability. Data may be uploaded or downloaded and compared against onboard or networked databases. Also see eyepiece used for medical purposes, physician treating patient in P0472.).
Regarding claim 98, Although Osterhout discloses displaying, on a display of the second head-mountable electronic display device, as mentioned above, Backes further teaches wherein the protocol further comprises an additional textual script for performing a second task by a second user (In and wherein the method further comprises:
(a) communicating the additional textual script to a second head-mountable electronic display device of the second user (In P0052, remote sites and locations construe the second user communicating, where headset user is taught in P0042.);
a user interface including the second textual script, the displayed second textual script including a user-selectable placeholder representative of data to be entered regarding an object of observation, intervention, or interaction by the second user (See placeholder feature in P0061-P0063, where field name and other default fields are edited and altered for reporting (P0029, P0090, Fig. 2); 
(c) receiving a cue from the second user indicating selection of the displayed user- selectable placeholder, and based thereon, receiving subsequently thereto user input of the second user representing data for which the user-selectable placeholder is representative (In [P0103] the system provides a visual and/or audible cue to the user to allow the user to understand that the system is ready to accept dictation and the background of a dictation screen on the computer monitor turns yellow so that the user can easily tell if the voice recognition engine is engaged.); and 
(d) transmitting the received data represented by the user input of the second user to the computer system over a computer network for recording in the data record (See Fig. 3, a communications network with public switched telephone network, an intranet, internet, any other communications network mentioned in P0037.) .
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of Osterhout to have another interface feature for communication and transmitting data records as taught 
Regarding claim 99, Backes teaches wherein the additional textual script is communicated to the second head-mountable electronic display device of the second user after user data entry is performed by the first user, whereby the first task is performed by the first user before the second task is performed by the second user (See global access in [P0022-P0023], where the voice interface OCX can be suitable for any area of medicine, particularly mammography and radiology, where medical notes and reports are dictated, a report or letter is sent to a referring clinician. Also see specialty specific vocabularies in P0044-P0045, and sending medical reporting to third parties and archiving.).
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of Osterhout to have shared tasks among users as taught by Backes in order to share findings, reports and treatment planning with other team members treating the patient.    
Regarding claim 102, Osterhout discloses further comprising taking sequential still images of the object of observation, interaction, or intervention with a camera of the head-mountable electronic display device for documenting the observation, interaction, or intervention during performance of the task of the protocol (See still image processor (P0224) and in [P0431] the control interfaces 1502, 1504 may provide control aspects to the embedded camera 1502AA, such as on/off, zoom, pan, focus, recording a still image picture, recording a video, and the like. See patient-doctor interaction [P0472] the overlay of the image may be synchronized between multiple people, each wearing an eyepiece, as described herein. For instance, a patient and a doctor may both project the image onto the patient's hand, where the doctor may now explain a physical ailment while the patient views the synchronized images of the projected scan and the doctor's explanation. Also, see P0418, P0842.).
further comprising taking video of the object of observation, interaction, or intervention with a camera of the head-mountable electronic display device for documenting the observation, interaction, or intervention, and streaming the video from the head-mountable electronic display device during performance of the task of the protocol (See still image processor (P0224) and in [P0431] the control interfaces 1502, 1504 may provide control aspects to the embedded camera 1502AA, such as on/off, zoom, pan, focus, recording a still image picture, recording a video, and the like. See patient-doctor interaction [P0472] the overlay of the image may be synchronized between multiple people, each wearing an eyepiece, as described herein. For instance, a patient and a doctor may both project the image onto the patient's hand, where the doctor may now explain a physical ailment while the patient views the synchronized images of the projected scan and the doctor's explanation. Also, see P0418, P0842.).
Regarding claim 104, Osterhout discloses further comprising recording the video in the data record (See still image processor (P0224) and in [P0431] the control interfaces 1502, 1504 may provide control aspects to the embedded camera 1502AA, such as on/off, zoom, pan, focus, recording a still image picture, recording a video, and the like. Also see P0365.).
Regarding claim 105, Backes teaches wherein the template represents a template for a note to be recorded in an electronic healthcare record of a patient (See report template in P0033 and in [P0085] At step 400, a field map can be downloaded. This can be a base template for a field map provided by the clinical tracking system. In [P0110] dictation is further processed in to electronic medical records ("EMRs") or charts.).
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of Osterhout to have a template for a note to be recorded in an electronic healthcare record of a patient as taught by Backes to maintain good medical record keeping.    
wherein the template comprises a predefined document that specifies parameters to be monitored, frequency of monitoring, general assessment, and medication information for user data entry by the first user which is recorded in a patient’s electronic healthcare record following the user data entry by the first user, the predefined document following the user data entry by the first user being the note (Timed script serve as frequency of monitoring in [P01113] The timed script can download data from a patient database to a temporary directory, generating a transferable file, where the patient demographic database is populated with data mapped from the transferable file.  See P0089-P0091, P0105 populating fields in forms during patient physician encounter, timed script in reporting process in P0113 and report form in [P0033], which includes editable text 158 either auto-loaded into the report template or filled into the fields using a voice recognition engine 160 of Fig. 2. The forms list selection in P0032, P0104 serve as predesignated places within a textual script.).
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of Osterhout to have monitored, frequency of monitoring, general assessment, and medication information for user data entry as taught by Backes to maintain good medical record keeping.    
Regarding claim 106, Although Osterhout discloses displaying the textual script on the display of the head-mountable electronic display device as mentioned above, Backes teaches wherein the data that is prepopulated in the textual script of the template prior displaying the textual comprises patient healthcare data that is taken from a patient’s electronic healthcare record (See P0110, and imported patient demographic data in P0128.).
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of 
Regarding claim 107, Osterhout discloses further comprising displaying a list of parameters for which user data is to be entered by the first user during the task that is performed (A time parameter is taught in [P0113] The timed script can download data from a patient database to a temporary directory, generating a transferable file, where the patient demographic database is populated with data mapped from the transferable file.).
Regarding claim 108, Osterhout discloses A method for facilitating user data entry using an apparatus comprising a head- mountable electronic display device configured to be attached to a user’s head (See Fig. 1, the head-mounted eyepiece 100, worn as shown in Fig. 14 A, mentioned in Abstract, P0012, P0018.) and comprising a display for viewing by the user information displayed thereon, wherein the head-mountable electronic display device is configured to receive user input by the user for interfacing with a user interface displayed to the user on the display of the head- mountable electronic display device (See Fig. 7, streaming media viewed on the head-mounted eyepiece. In [P0476] The wearer may use this technique to compose text, such as in an email, text, document, and the like.), such that data entry is accomplished by the user regarding an object of observation, intervention, or interaction by the user (In [P0845] the eyepiece may provide a user with a means to gain augmented reality assistance during a medical procedure, to document a medical procedure, perform a medical procedure at the guidance of a remote commanding officer via video and/or audio and see patient-doctor interaction [P0472] the overlay of the image may be synchronized between multiple people, each wearing an eyepiece, as described herein. For instance, a patient and a doctor may both project the image onto the patient's hand, where the doctor may now explain a physical ailment while the patient views the synchronized images of the projected scan and the doctor's explanation. Also, see P0418, P0842.), and wherein the head-mountable electronic display device is configured to transmit data entered by the user to a computer system over a computer network for recording in a data record, the method comprising, (See received biometric data and audio data captured for display and transmitted through integrated communications in P0031-P0032. Also see eyepiece controlled through audio for internet browser control and text-to-speech commands in P0465-P0466. Besides social network website using the eyepiece (P0049-P0051), the digital signal processor (P0224) may also include a communication interface to provide a data communication coupling to a network link that can be connected to, for example, a local area network (LAN), or to another communications network such as the Internet in [P0284].) the method comprising:
(d) transmitting the received data represented by the user input to the computer system over a computer network for recording in the data record (Besides social network website using the eyepiece (P0049-P0051), the digital signal processor (P0224) may also include a communication interface to provide a data communication coupling to a network link that can be connected to, for example, a local area network (LAN), or to another communications network such as the Internet in [P0284].).
Although Osterhout discloses on the display of the head-mountable electronic display device accomplishing data entry regarding an object of observation, intervention, or interaction by the first user regarding an object of observation, intervention, or interaction by the user and transmitting the entered data over a computer network by the head-mountable electronic display device as mentioned above, Osterhout does not explicitly teach prepopulating data within a textual script of a template, prepopulated data displaying user-selected placeholders, displays changes that are read aloud and receiving cues of displayed user-selected placeholders. Backes teaches:
(a) displaying, a user interface including a textual script, the displayed textual script including a user- selectable placeholder representative of data to be entered by the user regarding an object of observation, intervention, or interaction by the user (See placeholder feature in P0061-P0063, where field name and other default fields are edited and altered for reporting (P0029, P0090, Fig. 2.);
(b) changing the displayed textual script, as the displayed textual script text is read aloud by the user while performing the task (The voice commands (P0022) taught in Fig. 2, [P0029] The macro list 124 can also be used to fill in fields in the forms or command certain functions, such as toggling between selected forms or changing screen or window appearance. The selection of patients, macros, and forms can be done verbally through the use of a voice recognition engine 160 or manually through other suitable input means. Also see 39-P0040.); 
(c) receiving a cue from the user indicating selection of the displayed user-selectable placeholder, and based thereon, receiving subsequently thereto user input representing data regarding the object of observation, intervention, or interaction by the user for which the user-selectable placeholder is representative (In [P0103] the system provides a visual and/or audible cue to the user to allow the user to understand that the system is ready to accept dictation and the background of a dictation screen on the computer monitor turns yellow so that the user can easily tell if the voice recognition engine is engaged.).
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of Osterhout to have prepopulating data within a textual script of a template, prepopulated data displaying user-selected placeholders, displays changes that are read aloud and receiving cues of displayed user-selected placeholders as taught by Backes in order to streamline accurate documentation during different phases a patient’s care.    
Claims 92-93 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout (US 2012/0206322 A1) in view of Backes (US 2010/0169092 A1) further in view of Roberge (US 2002/0111932 A1).

Although Osterhout discloses the head-mountable electronic device as mentioned above, Roberge teaches further comprising providing an alert to the user by the device when the user input of data that is verbally received is unrecognized (See user alert feature in P0077- P0083, where inconstancy of nodes A and B serve as un-matched choices (Abstract).).
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of Osterhout and Backes to providing an alert to the user by the device when the user input of data that is verbally received is unrecognized as taught by Roberge in order to avoid populating a template with incorrect textual content.    
Regarding Claim 93, Osterhout discloses wherein the alert is provided on the display (In [P0455] The indicator may be an icon, a picture, a color, symbol, a blinking object, and the like, and indicate an alert.).
Claims 100-101 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout (US 2012/0206322 A1) in view of Backes (US 2010/0169092 A1) further in view of Shakil (US 2014/0222462 A1).
Regarding claim 100, Shakil teaches wherein the additional textual script is communicated to the second head-mountable electronic display device of the second user while the first task is performed by the first user, whereby the first task and the second task are performed in parallel (See head-mounted computing device mentioned in Abstract, captured content shared at Scribe Cockpit (P0026-P0031, Fig. 2), where the Scribe may be physically located in the same healthcare facility in which the patient encounter is taking place, or the Scribe may be located, for example, in a facility that is on the other side of the world from the location of the patient encounter and any point there between [P0036]), during physician exam (P0032) wearing Google glasses.).


Regarding claim 101, Shakil teaches wherein the protocol coordinates tasks of the first and second user so as to avoid redundant actions that are unnecessary (Redundancy is able to be avoided as taught in [Table 1, Page 8, lines 38- 45] Note review Following completion of note by remote scribe or via voice recognition/NLP, note is sent to a workstation or to the physician headset for review and in [Table 1, Page 9, lines 33- 37] the alerts doc is alerted with an icon "strike that" feature Doc has ability to click button or gesture - which informs Scribe to not record or work on the last 15 seconds of activity.).
Therefore, it would have been obvious to one of ordinary skill in the art of managing electronic healthcare records before the effective filing date of the claimed invention to modify the method of Osterhout and Backes to have avoiding redundant actions that are unnecessary as taught by Shakil in order to share findings, reports and treatment planning with other team members without recorded errors.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        11/03/2021

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686